DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group II (claims 14-23) in the reply filed on April 22, 2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0002], 8th line, add “,” after “side flow”.
In paragraph [0048], 2nd line, replace “34” with “40” after “38,”.
In paragraph [0057], 5th line, replace “bottoms” with “bottom” before “surface”.
In paragraph [0058], 2nd line, replace “faces” with “face” before “28”.
In paragraph [0072], 3rd line, replace “know” with “known” before “methods”.
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  in the 2nd line of claim 16, replace “comprises” with “comprise” after “plate” since “comprises” would refer back to “external features” in the 1st line.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 16, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the at least one hot core plates" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the at least one hot core plates" with “the at least one hot core plate" to obtain proper antecedent basis with “at least one hot core plate" in the 2nd line of independent claim 14.
Claim 16 recites the limitation "the completed heat exchanger plate" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the" with “a" to obtain proper antecedent basis.
Claim 19 recites the limitation "the plate portion" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the" with “a" to obtain proper antecedent basis.
Claim 19 recites the limitation "the case heat exchanger" bridging the 2nd and 3rd lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “case" with “cast" to obtain proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ensink (US 4,089,302), which was cited in the Information Disclosure Statement dated July 2, 2019.
Regarding independent claim 14, Ensink discloses a core assembly for use in making a cast heat exchanger (column 2, line 48 through column 3, line 10; and Figures 3-5), in which the core assembly comprises the following structural features:
a hot core plate (15) defining internal features of a heat exchanger plate in the cast heat exchanger and having a set of interlocking features; and
a cold core plate (13) that includes structures defining external features of the heat exchanger plate and having another set of interlocking features, wherein the cold core plate (13) becomes interlocked with the hot core plate (15).

Regarding claim 16, the external features defined by the cold core plate (13) include fin portions with augmentation structures disposed on top and bottom surfaces of the heat exchanger plate (see Figure 4).
Regarding claim 17, the external features defined by the cold core plate (13) have open cooling channels (see Figure 4).
Regarding claim 19, the internal features defined by the hot core plate (15) have internal passages (24) extending through a plate portion in the cast heat exchanger (see Figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ensink (US 4,089,302).
Regarding claims 18 and 20, Ensink fails to explicitly teach that each of the hot and cold core plates includes a top, a bottom, a lock side, and a slip side, as well as tabs and indentations as interlocking features.  However, it would have been obvious to one of ordinary skill in the art to include interlocking features on one or more of these sides in order to have both core plates more securely interconnected for the purpose of maintaining accurate positioning of the core plates during a casting process (column 2, lines 59-64), thus resulting in obtaining a more dimensionally accurate cast heat exchanger.
Regarding claims 21-23, Ensink lacks the disclosure of a plurality of inlets and outlets corresponding to the internal passages, as well as multiple cold core plates and hot core plates interlocked together.  However, it would have been obvious to one of ordinary skill in the art to design heat exchangers with a plurality of inlets and outlets St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 6,134,785 is also cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        August 18, 2021